United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2386
Issued: June 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 20, 2007 appellant filed a timely appeal of a September 11, 2007 decision
of the Office of Workers’ Compensation Programs, finding that appellant’s request for
reconsideration was untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R.
§ 501.3, the Board’s jurisdiction is limited to decisions issued within one year of the filing of the
appeal. Since the last merit decision was issued September 25, 2002, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly declined to reopen the case for merit review on
the grounds that appellant’s application for reconsideration was untimely and failed to show
clear evidence of error.

FACTUAL HISTORY
The case has previously been before the Board. In a decision dated September 25, 2002,
the Board affirmed the termination of compensation as of June 1, 1992.1 The Board found that
the weight of the medical evidence was represented by second opinion psychiatrist, Dr. Reynaldo
Abejuela, who submitted reports dated February 1 and November 11, 1996 and March 12, 1997.
In a decision dated March 14, 2005, the Board affirmed a June 13, 2003 Office decision denying
appellant’s request for reconsideration without merit review of the claim. By decision dated
August 23, 2006, the Board affirmed a November 21, 2005 Office decision finding appellant’s
application was untimely and failed to show clear evidence of error.2 The history of the case is
provided in the Board’s prior appeals and is incorporated herein by reference.
By letter dated February 12, 2007, appellant requested reconsideration of his claim. He
reiterated his argument that he had been subject to sexual harassment and discrimination at the
employing establishment. Appellant submitted numerous letters restating his allegations. With
respect to medical evidence, he submitted a June 20, 2006 report from Dr. Arnold Nerenberg, an
attending clinical psychologist, who stated that the employment-related emotional condition did
not resolve before June 1, 1992. Dr. Nerenberg argued that appellant was subject to sexual
harassment and discrimination. He also stated that appellant would continue his crusade to
correct perceived wrongs and this would cause additional stress.
By decision dated September 11, 2007, the Office determined that the application for
reconsideration was untimely. The Office further denied the application on the grounds that it
did not show clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.3 The employee shall exercise this right through a request to
the district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”4
Section 8128(a) of the Act5 does not entitle a claimant to a review of an Office decision
as a matter of right.6 This section vests the Office with discretionary authority to determine

1

Docket No. 00-1176 (issued September 25, 2002). The Office had accepted that appellant sustained an
adjustment disorder and temporary aggravation of a paranoid personality disorder due to his federal employment.
2

Docket No. 06-375 (issued August 23, 2006), petition for recon. denied (issued January 24, 2007).

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.605 (1999).

5

5 U.S.C. § 8128(a).

6

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

2

whether it will review an award for or against compensation.7 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).8
As one such limitation, the Office has stated that it will not review a decision denying or
terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.9 The Board has found that the imposition of this one-year limitation does
not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).10
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.11 In accordance with this holding the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.12
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.13 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.14 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.15 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.16 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.17 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
7

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
8

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law, or (2) advancing a relevant
legal argument not previously considered by the Office, or (3) constituting relevant and pertinent evidence not
previously considered by the Office; see 20 C.F.R. § 10.606(b).
9

20 C.F.R. § 10.607(a).

10

See Leon D. Faidley, Jr., supra note 6.

11

Leonard E. Redway, 28 ECAB 242 (1977).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

13

See Dean D. Beets, 43 ECAB 1153 (1992).

14

See Leona N. Travis, 43 ECAB 227 (1991).

15

See Jesus D. Sanchez, 41 ECAB 964 (1990).

16

See Leona N. Travis, supra note 14.

17

See Nelson T. Thompson, 43 ECAB 919 (1992).

3

a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.18 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.19
ANALYSIS
The last merit decision in the case was the Board’s September 25, 2002 decision. The
February 12, 2007 application for reconsideration was more than one year after the merit
decision, and therefore is untimely. Appellant has submitted an application for reconsideration
and numerous letters reiterating his allegation that he was subject to discrimination and sexual
harassment at the employing establishment. As the Board noted in its prior decisions,
discrimination and sexual harassment were not established as compensable work factors in this
case. The compensable work factor was an October 4, 1991 incident involving verbal abuse by a
supervisor. The Office terminated compensation as of June 1, 1992 on the grounds the weight of
the medical evidence, as represented by second opinion psychiatrist, Dr. Reynaldo Abejuela,
established the accepted adjustment disorder and temporary aggravation of paranoid personality
disorder had resolved.
To reopen the case for merit review, appellant would have to submit evidence of such
probative value that it prima facie shifts the weight of the evidence and raises a substantial
question as to the correctness of the Office decision to terminate compensation as of
June 1, 1992. The medical evidence from Dr. Nerenberg is not sufficient to shift the weight of
the evidence. He did not provide an accurate factual background, as he discussed factors that
were not established as compensable work factors. Dr. Nerenberg stated that an employmentrelated condition continued after June 1, 1992, without providing medical rationale. The Board
notes that even if Dr. Nerenberg were to provide an opinion sufficient to create a conflict with
the second opinion physician Dr. Abejuela, this would not establish clear evidence of error.20
Accordingly, the Board finds that the application for reconsideration did not show clear
evidence of error by the Office. Since appellant did not meet the clear evidence of error
standard, the Office properly denied the untimely application for reconsideration without merit
review of the claim.
CONCLUSION
The application for reconsideration was untimely and failed to show clear evidence of
error.

18

Leon D. Faidley, Jr., supra note 6.

19

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

20

See Leon D. Faidley, Jr., supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 11, 2007 is affirmed.
Issued: June 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

